Citation Nr: 0009176	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1972.

The veteran filed a claim in June 1993 for service connection 
for PTSD.  This appeal arises from the February 1994 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  A Notice of Disagreement was filed in June 1994 
and a Statement of the Case was issued in November 1994.  A 
substantive appeal was filed in January 1995 with a request 
for a hearing at the RO before a local hearing officer.  In 
March 1995, the abovementioned RO hearing was held.  An 
additional RO hearing was held in February 1997, pursuant to 
a request by the veteran.

In February 1996, the veteran perfected an appeal as to a 
claim for an increased rating for service connected hearing 
loss.  In writing in February 1997, the veteran withdrew his 
appeal as to an increased rating for hearing loss.  
Therefore, this issue will not be addressed in this decision.

It is noted that the representative has framed the issue in 
this case as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The only 
issue certified to the Board is service connection for PTSD.  
Therefore, if the veteran wishes to pursue the issue of 
service connection for an acquired psychiatric disorder, he 
should make his intentions known to the RO.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  The veteran did not engage in combat with the enemy 
during military service.

3.  Objective evidence of an in-service stressor has not been 
demonstrated.

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.   PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he served in Vietnam 
from August 25, 1971 to April 10, 1972.  His military 
specialty was military police.  He served with the 101 Abn 
Div. (Ambl.) 101 M. P. Co. from September 8, 1971 to February 
1972 and with Co. B 716th MP Bn. from February 4, 1972 to 
April 1972.  Awards and decorations received include National 
Defense Service Medal, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal with 60 Device, one Overseas Bar, and 
Marksmanship Medal M-16.

On a service enlistment examination in August 1971, no 
history of nervous trouble was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.

On a separation examination in April 1972, the veteran's 
psyche was clinically evaluated as normal.  It was noted that 
the veteran had questionable hearing loss.

On a VA examination in June 1972, the veteran complained of 
hearing loss of the left ear since being exposed to loud 
noses at firing ranges.  The veteran's psyche was clinically 
evaluated as normal.

By rating action of December 1972, service connection for 
defective hearing was granted.  

On a VA examination in September 1981, the veteran complained 
of ringing of the left ear mostly since Vietnam in 1971 when 
there was a pistol shot nearby.  

In a July 1982 statement in support of a claim for an 
increased rating for hearing loss and a claim for service 
connection for tinnitus, the veteran reported that during his 
tour of duty in Vietnam, in November or December 1971, a gun 
was accidentally fired very close to his ear.  

By Decision of the Board in February 1983, service connection 
for tinnitus was granted.  It was noted that the veteran 
complained of tinnitus two months after discharge from 
service, and a VA examiner had connected the veteran's 
tinnitus to his hearing loss.  

In June 1993, the veteran filed a claim for service 
connection for PTSD.

Associated with the file were records from Westmoreland 
Mental Health Clinic from June 1976 that show that the 
veteran was seen for complaints of agitation, apprehension, 
hyperventilation and a sensation of numbness in his upper 
torso during the previous weekend.  The episode occurred 
after the veteran was on a camping trip with his father and 
had guilt concerns regarding an opportunity to see a woman.  
It was noted that diagnostically, the veteran should be 
classified as showing anxiety neurosis.  An intake evaluation 
additionally indicated that the veteran had no previous 
psychiatric history.  He recalled having feelings of fright, 
apprehension, and being overwhelmed while in Vietnam in 
combat in 1972.  He reported that on his return, he 
occasionally felt distant and unable to communicate with 
other people although he felt that he had overcome most of 
this except for occasional situations now when he was meeting 
new girls.  He had some recent nightmares while on fishing 
trips but could not remember the content.  He described 
himself as intermittently depressed and lonely.  He had 
fleeting suicidal thoughts in the last 6 months when he would 
wonder about why he was spending a lot of time alone, 
although in describing his activities the veteran did seem to 
be a very gregarious individual who was almost always with 
someone.  The impression included that the veteran appeared 
to be experiencing anxiety attacks which were related to 
separation problems with his father.  

A record from Westmoreland Mental Health Clinic from June 
1980 indicates that the veteran was initially referred 
regarding symptoms of agitation, apprehension, 
hyperventilation, and difficulty establishing satisfactory 
heterosexual relationships.  The veteran was seen in 
individual therapy until approximately February 1977 when he 
was referred for group treatment.  He then failed to appear 
at the clinic for any further scheduled appointments.  The 
diagnoses included anxiety neurosis.  

On a VA examination in August 1993, the veteran reported 
serving in Vietnam between March 1971 and April 1972.  He 
reported being involved in combat on two occasions:  On the 
first occasion, engineers from the 326th  were involved in a 
firefight which took place with enemy across a river.  The 
second occasion involved an ambush on Route 1 to the Hai Van 
area just north of Da Nang, which took place around December 
of 1971.  He first noted some hearing loss at this time 
because of all the shelling.  He was not otherwise physically 
injured.  He additionally reported an episode where a 
sergeant was wounded by his own men, who threw hand grenades 
at him and blew off his legs.  He had frequent nightmares and 
flashbacks.  He isolated himself and had an on and off 
relationship with his girlfriend.  He had a restricted range 
of affect, was hypervigilant and had a markedly enhanced 
startle reflex.  He also reported panic attacks.  He stated 
that he had chronic suffering since 1975.  The diagnoses 
included PTSD, severe; panic disorder with agoraphobia; 
alcohol abuse; and cannabis abuse in remission.  It was noted 
that the veteran reported severe PTSD related to particularly 
terrifying episodes in Vietnam.  

In a statement dated in August 1993, the veteran related 
stressors including that he served with 4th Platoon, 101st MP 
company, 101st airborne Division, stationed at Camp Eagle, 1st 
Corp.  He was engaged in base patrol, bunker duty, and convoy 
escort.  In September or October 1971, he saw an enemy 
soldier killed in the wire.  During that time he saw a PFC 
Braggins fire an M-79, but the round came back into the 
bunker.  In October 1971, he was fired on by U.S. troops at 
night while on a trip from Phu Bai to Camp Eagle.  A jeep was 
hit.  In October or November 1971, while on duty west of rear 
gate of Camp Eagle, by the Perfume River, he was engaged in a 
firefight with enemy on the other side of the river.  He saw 
numerous casualties; the soldiers were from the 326th 
Engineers or 501st or 502nd infantry battalion.  In October or 
November 1971, he was in the impact area of a rocket attack 
while on night base patrol in the area of 217 Calvary.  He 
assisted minor casualties.  In November or December 1971, he 
was on convoy escort moving equipment from Camp Eagle to Da 
Nang and was involved in an ambush on Route 1, in the Hai Van 
pass area and helped with casualties.  In December 1971, he 
accidentally dropped a pistol which discharged and grazed his 
helmet.  In December 1971 or January 1972, he helped to 
apprehend an individual who had wounded two men in the 
company area.  He felt he used excessive force to do this and 
was interviewed regarding this the next day, but the matter 
was dropped.  In January 1972, he was called to an incident 
in which two hand grenades were thrown under a sergeant's 
hooch and the sergeant's legs were wounded.  In January 1972 
he was called to a very bad racial incident involving clubs, 
fists and knives.  From January 1972 to April 1972, the 
veteran served with 716 MP Battalion in Saigon and witnessed 
racial incidents, beatings, drugs, robberies, and AWOLs.  
Additionally, he worked traffic control at an accident where 
27 South Vietnamese men, women, and children were killed or 
maimed by an Army vehicle that did not stop for a red light.  

In an August 1993 report, Duncan B. Clark, Ph.D., M.D., 
indicated that he was treating the veteran with psychiatric 
care.  He was first seen in February 1993.  He reported the 
onset of panic attacks and other anxiety symptoms in 1975, 
when he was in the military.  He reported symptoms consistent 
with psychiatric diagnoses of PTSD and panic disorder.  While 
he reported that his symptoms of PTSD had diminished, he 
still occasionally had flashbacks and nightmares.  In a 
February 1993 report, the veteran was seen after responding 
to a panic advertisement in the newspaper.  He reported 
anxiety since 1975.  He had panic attacks spontaneously, 15 
per month.  He had anticipatory anxiety and avoided strange 
crowds and traffic.  He was fearful at malls, grocery stores, 
standing in lines, and driving.  The onset of panic was in 
1975.  It was noted that the veteran was in Vietnam as 
military police.  In the mid 70's, he began to experience 
nightmares and flashbacks.  Although the symptoms decreased 
dramatically, he still experienced infrequent flashbacks and 
nightmares.  Panic attacks soon began after the onset of 
PTSD.  The diagnoses included panic, moderate, with mild 
agoraphobia and PTSD.  

In an August 1993 report, Eugene W. Herron, M.D., indicated 
that the veteran began having problems with panic and anxiety 
in 1975 and was treated at the Westmoreland Mental Health 
Clinic.  He had physical disabilities that forced him to 
leave his employment.  He still had nightmares and anxieties, 
especially in the morning.  These symptoms appeared to the 
result of an anxiety problem.  

By rating action of February 1994, service connection for 
PTSD was denied.  The current appeal to the Board arises from 
this action.

At an RO hearing in March 1995, the veteran reported that as 
one of his stressors involved being in a vehicle that was hit 
by a rocket round which then exploded.  This caused his ear 
damage, which was service connected.  Additionally, his ears 
were damaged when a driver shot his pistol at the source of 
the rocket.  The incident occurred in approximately November 
or December 1971 during a convoy on Highway 1 from Camp Eagle 
to Da Nang to remove equipment.  The convoy came under fire 
by machine guns and rocket repellant mace, which resulted in 
casualties among the 504th and 509th military police.  

VA treatment records from January 1995 to August 1995 show 
that the veteran was seen in therapy with his girlfriend 
regarding relationship issues.  The diagnostic impressions 
included treatment for PTSD; panic disorder with agoraphobia; 
dysthymic disorder, late onset; and history of alcohol abuse.  
In a January 1995 record, the veteran reported insomnia since 
the early 1970s, when he also had the onset of depression, 
panic attacks, and panic disorder.  The onset of depression 
was in 1974 to 1975 and lasted for six months.  Subsequently, 
he had a panic attack.  He had not had any significant 
medical relief from his panic disorder up until the past few 
years when he sought treatment for panic disorder.  The 
veteran had auditory hallucinations in which a voice in his 
head told him that he was useless and that life was not worth 
living.  

In a report from the U.S. Army & Joint Services Environmental 
Support Group (ESG), from March 1996, it was verified that 
the veteran was assigned to the 101st Military Police Company 
in 1971.  It was additionally noted that attacks at Camp 
Eagle in 1971 or 1972 were unable to be documented.  A report 
listed combat activities; however, no specific mention was 
made of the 101st MP Co.  The convoy incident referred to by 
the veteran was not able to be documented.  A form was 
additionally noted that indicated that escort duty was a task 
performed by MPs.

At an RO hearing in February 1997, the veteran reiterated 
that a stressor for him was being involved in an ambush on 
Highway 1 in Vietnam, that took place around November 1971.  
Another unit that was involved was the 504 MP Battalion.  
People and vehicles were hit.  The veteran indicated that he 
was attached to the 504 MP Battalion and perhaps records of 
all the units involved were not kept.  His duties at Camp 
Eagle in Vietnam, where he was stationed in November 1971, 
were bunker guard duty at night and convoy escort during the 
day.  He carried a weapon and fired at hostile enemy.  

VA treatment records from February 1997 and January 1998 show 
that the veteran was seen for treatment for trouble with 
relationships.  It was noted that the veteran, who served in 
the Army from 1971 to 1972, was injured in an ambush and had 
suffered from tinnitus since that time.  He indicated that he 
saw combat in Vietnam.  The diagnoses included PTSD.  

In a May 1998, a VA provider reported that the veteran was 
seen for individual, group, and medication therapies since 
July 1993.  It was the provider's impression that the veteran 
suffered from chronic, severe PTSD.  He had daily intrusive 
thoughts of Vietnam, could not maintain a relationship, and 
had difficulty associating with other Vietnam veterans.

In a statement in June 1998, the veteran reported that as to 
an ambush on a convoy that happened to him while he was in 
Vietnam, it took place November 18, 1971 on Highway 1, in the 
Hai Van Pass.  Numerous vehicles were hit and there were 
casualties of U.S. personnel.  He did not know whether these 
men died of wounds at a later date.  In his vehicle were 
Sergeant Cambell, vehicle commander and PFC Carrol, a driver.  
He served as the rear gunner.  Additionally present was 
Sergeant Brock, the commander of the 504 MP Battalion, who 
was wounded.  This was just one of the incidents that was 
troublesome to the veteran.  

In an undated report from the National Archives, it was 
indicated that a review was attempted of the records of the 
504th MP Battalion, the 101st Division's MP Platoon, the 18th 
MP Brigade, the MACV daily press summaries, XXIV Corps 
SITREPS and journals, the 101st Divisions G-3 Daily Journals, 
and Combat After Action Reports.  Virtually all of the above 
listed were missing for November.  The press summaries and 
after action reports both covered the month in question in 
detail but neither mentioned any significant convoy ambushes.  
The 18th Brigade records were too voluminous, and it was 
suggested that the veteran provide more information. 

 In a letter from the U. S. Armed Services Center for the 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group), from June 1999, 
it was indicated that the available U.S. Army records listed 
several 1971 attacks at Camp Eagle; however, the data did not 
list any 1971 attacks at the Hai Van Pass.  As well, Morning 
Reports submitted in 1971 by the 101st MP Co. did not list 
any individuals with the last name of "Brock", "Cambell", 
or "Carrol".  The MPs did list a Sergeant Craig Campbell 
and Specialist Aaron Carroll, however the November 18, 1971 
Morning Report was missing.  In addition, casualty data did 
not list either Sergeant Campbell or Aaron Carroll as injured 
in 1971.  The casualty data also listed several individuals 
with the last name of Brock as injured in 1971; however, none 
were listed for November 1971.  It could only be verified 
that the veteran was assigned to the 101st MP co and COB, 
716th MP Battalion (Bn) during his Vietnam tour.  
Additionally enclosed was the information from the March 1996 
ESG report.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well grounded claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD:  
medical evidence establishing a diagnosis of the condition; 
credible evidence that an inservice stressor occurred; and a 
link, established by medical evidence, between the current 
symptoms and the inservice stressor.  If a claimed inservice 
stressor is related to combat, service records showing combat 
service or a combat citation is conclusive evidence of a 
stressor, in the absence of evidence to the contrary.  38 
C.F.R. § 3.304(f) (1999); see also Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).

On a VA examination in August 1993, PTSD was diagnosed based 
on experiences in Vietnam, to include an ambush in the Hai 
Van area.  Additionally, VA records show treatment for PTSD 
based on a report of combat service in Vietnam.  
Therefore, the Board finds that the veteran's claim for 
service connection for PTSD is well-grounded.  The veteran 
has a medical diagnosis of the disability; there is lay 
evidence of stressors in service, which are presumed credible 
for the purpose of determining whether his claim is well-
grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination, 
there are current treatment records, and the RO has reports 
from USASCRUR and the National Archives.  The veteran also 
provided testimony at personal hearings at the RO. Therefore, 
the Board finds that the record is complete and that there is 
no further duty on the part of VA to assist the veteran in 
developing his well-grounded claim, as mandated by 38 
U.S.C.A. § 5107(a).

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnosis of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. App. 
389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).

An attempt was made by the RO to obtain independent 
verification of the veteran's stressor incidents from the 
USASCRUR.  However, they were unable to confirm the veteran's 
claimed stressors.  The major precipitating event the veteran 
claims to have caused his PTSD involved an ambush that took 
place on November 18, 1971 on Highway 1, in the Hai Van Pass, 
between Camp Eagle and Da Nang.  The report from USASCRUR 
indicates that this event could not be verified.  
Additionally, a report from the National Archives indicates 
that this incident could not be verified.  

Further, it is noted that while on the August 1993 VA 
examination and at an RO hearing in March 1995, the veteran 
reported that he suffered hearing loss and ear damage during 
his reported ambush.  However, the veteran reported in June 
1972 that noise exposure from loud noises at firing ranges 
caused his hearing loss, and in July 1982, he reported that 
his hearing loss was caused by a pistol which was 
accidentally fired very close to his ear.  Therefore, as 
reports closer to the date of the incident do not support the 
veteran's current reports, the veteran's credibility 
regarding combat exposure is diminished.

It is noted that where a claim for service connection is 
brought by a veteran who engaged in combat, the Board must 
apply 38 U.S.C.A. § 1154 (West 1991), which provides that 
satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, even if there are no official records indicating 
service incurrence.  38 U.S.C.A. § 1154.  Of course, section 
1154(b) does not require the acceptance of a veteran's 
assertion that he was engaged in combat with the enemy.  See 
Irby v. Brown, 6 Vet. App. 132, 136 (1994) (section 1154(b) 
cannot be applied to appellant's PTSD claim until BVA first 
finds that appellant has engaged in combat).  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  See West 
(Carleton) v. Brown, 7 Vet. App. 70, 76 (1994) (whether 
veteran was engaged in combat with enemy is determined 
through receipt of certain recognized military citations or 
other supportive evidence).  As noted above, the veteran was 
not awarded any medals for valor or any citations indicating 
that he was exposed to situations involving combat with the 
enemy.  In addition, there is no other evidence, other than 
the veteran's testimony, that the veteran served in combat; 
therefore, the provisions of 38 U.S.C.A. § 1154 do not apply.

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and the USASCRUR and National Archives 
reports do not support the veteran's proffered allegations.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
claim must be denied.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

